 

Exhibit 10.15.1

Certain confidential information contained in this document, marked by brackets,
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

National Institutes of Health

FIRST AMENDMENT TO L-036-2012/0

This is the first amendment (“First Amendment”) of the agreement by and between
the National Institutes of Health (“NIH”) within the Department of Health and
Human Services (“HHS”), and GlobeImmune, Inc. having an effective date of
January 3, 2012 and having NIH Reference Number L-036-2012/0 (“Agreement”). This
First Amendment, having NIH Reference Number L‑036‑2012/1, is made between the
NIH through the Office of Technology Transfer, NIH, having an address at 6011
Executive Boulevard, Suite 325, Rockville, Maryland 20852-3804, U.S.A., and
GlobeImmune, Inc. having an office at 1450 Infinite Drive, Louisville, Colorado,
80027, the (“Licensee”). This First Amendment includes, in addition to the
amendments made below, 1) a Signature Page, and 2) Attachment 1 (Royalty Payment
Information).

 

Whereas, the NIH and the Licensee desire that the Agreement be amended a first
time as set forth below in order to 1) Add Licensed Patent Rights and 2) Amend
PHS Benchmark royalties.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the NIH and the Licensee, intending to be bound, hereby mutually agree
to the following:

1)

The following Patent(s) or Patent Application(s) shall be deleted in their
entirety from the paragraphs on the cover page under the subheading titled
“Serial Number(s) of Licensed Patent(s) or Patent Applications(s)” and the
paragraphs in Appendix A under the subheading “Patent(s) or Patent
Application(s)” of the Agreement:

 

i)

U.S. Provisional Patent Application No. [*]; and any U.S., PCT and foreign
counterpart applications that claim priority to U.S. Provisional Application No.
[*]

 

2)

The following Patent(s) or Patent Application(s) shall be added, to the cover
page under the subheading  titled “Serial Number(s) of Licensed Patent(s) or
Patent Application(s)”, and in Appendix A under the subheading “Patent(s) or
Patent Application(s)” of the Agreement:

 

i)

U.S. Provisional Patent Application No. [*]; and any U.S., PCT and foreign
counterpart applications that claim priority to U.S. Provisional Application No.
[*];

ii)

Patent Cooperation Treaty Application [*], and any national stage and other U.S.
and foreign counterpart applications that claim priority to [*];

iii)

U.S. Patent Application No. [*], and any U.S. applications that claim priority
to U.S. Patent Application No. [*];

iv)

Patent Cooperation Treaty Application No. [*], which claims priority to U.S.
Provisional Patent Application No. [*] and any national stage and other U.S. and
foreign counterpart applications that claim priority to [*];

v)

Taiwan Patent Application No. [*], which claims priority to U.S. Provisional
Patent Application No. [*]; and any Taiwan applications that claim priority to
Taiwan Application No. [*]; and

vi)

Any U.S., PCT and foreign counterpart applications that claim priority from U.S.
Provisional Application No. [*].

 

3)

The following part shall be deleted in its entirety from the APPENDIX C -
ROYALTIES IV(c) of the Agreement:

[*]

4)

The following part shall be added to APPENDIX C – ROYALTIES as IV(c) of the
Agreement:

[*]

 

A-432-2014CONFIDENTIAL -NIH

 

 

 

First Amendment of L-036-2012/0

[GlobeImmune, Inc].

July 7, 2014

Model 09-2006 (updated 8-2012)

Page 1 of 6

 

 

--------------------------------------------------------------------------------

 

5)

Within sixty (60) days of the execution of this First Amendment, the Licensee
shall pay the NIH an amendment issue royalty in the sum of [*].  The amendment
issue royalty may be paid directly by either Licensee or by Celgene Corporation,
Inc., a previously approved sublicensee of the Agreement. Payment instructions
are found in Attachment 1.

6)

In the event any provision(s) of the Agreement is/are inconsistent with
Attachment 1, such provision(s) is/are hereby amended to the extent required to
avoid such inconsistency and to give effect to the payment information in such
Attachment 1.

7)

All terms and conditions of the Agreement not herein amended remain binding and
in effect.

8)

The terms and conditions of this First Amendment shall, at the NIH’s sole
option, be considered by the NIH to be withdrawn from the Licensee’s
consideration and the terms and conditions of this First Amendment, and the
First Amendment itself, to be null and void, unless this First Amendment is
executed by the Licensee and a fully executed original is received by the NIH
within sixty (60) days from the date of the NIH’s signature found at the
Signature Page.

9)

This First Amendment is effective upon execution by all parties.

SIGNATURES BEGIN ON NEXT PAGE

 

A-432-2014CONFIDENTIAL -NIH

 

 

 

First Amendment of L-036-2012/0

[GlobeImmune, Inc].

July 7, 2014

Model 09-2006 (updated 8-2012)

Page 2 of 6

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO L-036-2012/0

SIGNATURE PAGE

In Witness Whereof, the parties have executed this First Amendment on the dates
set forth below.  Any communication or notice to be given shall be forwarded to
the respective addresses listed below.

 

For the NIH:

 

 

 

/s/ Richard U. Rodriguez

 

 

November 3, 2014

Richard U. Rodriguez

 

Date

Director, Division of Technology Development and Transfer

 

 

Office of Technology Transfer

 

 

National Institutes of Health

 

 

 

 

 

 

 

 

Mailing Address or E-mail Address for Agreement notices and reports:

Chief, Monitoring & Enforcement Branch, DTDT

Office of Technology Transfer

National Institutes of Health

6011 Executive Boulevard, Suite 325

Rockville, Maryland  20852-3804 U.S.A.

E-mail: LicenseNotices_Reports@mail.nih.gov

For the Licensee (Upon information and belief, the undersigned expressly
certifies or affirms that the contents of any statements of the Licensee made or
referred to in this document are truthful and accurate.):

 

/s/ Timothy C. Rodell

 

December 9, 2014

Signature of Authorized Official

 

Date

 

 

 

Name:

Timothy C. Rodell, M.D.

 

 

Title:

President & Chief Executive Officer

GlobeImmune, Inc.

 

 

 

I.

Official and Mailing Address for Agreement notices:

Kirk Christoffersen

Name

 

Vice President Corporate Development

Title

 

Mailing Address:

1450 Infinite Dr.

Louisville, CO 80027

U. S. A.

 

 

A-432-2014CONFIDENTIAL -NIH

 

 

 

First Amendment of L-036-2012/0

[GlobeImmune, Inc].

July 7, 2014

Model 09-2006 (updated 8-2012)

Page 3 of 6

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Email Address:

kirkc@globeimmune.com

Phone:

1.303.625.2777

Fax:

1.303.625.2710

II.

Official and Mailing Address for Financial notices (the Licensee’s contact
person for royalty payments):

 

Jeff Dekker

Name

 

Vice President Finance

Title

 

Mailing Address:

1450 Infinite Dr.

Louisville, CO 80027

U. S. A.

 

Email Address:

jeff.dekker@globeimmune.com

Phone:

1.303.625.2744

Fax:

1.303.625.2710

Any false or misleading statements made, presented, or submitted to the
Government, including any relevant omissions, under this Agreement and during
the course of negotiation of this Agreement are subject to all applicable civil
and criminal statutes including Federal statutes 31 U.S.C. §§3801‑3812 (civil
liability) and 18 U.S.C. §1001 (criminal liability including fine(s) or
imprisonment).

 

A-432-2014CONFIDENTIAL -NIH

 

 

 

First Amendment of L-036-2012/0

[GlobeImmune, Inc].

July 7, 2014

Model 09-2006 (updated 8-2012)

Page 4 of 6

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

ATTAChment 1- Royalty Payment Options

The OTT License Number MUST appear on payments, reports and correspondence.

 

Automated Clearing House (ACH) for payments through U.S. banks only

 

The NIH encourages its licensees to submit electronic funds transfer payments
through the Automated Clearing House (ACH).  Submit your ACH payment through the
U.S. Treasury web site located at:  https://www.pay.gov.  Locate the "NIH Agency
Form" through the Pay.gov "Agency List".  

 

Electronic Funds Wire Transfers

 

The following account information is provided for wire payments.  In order to
process payment via Electronic Funds Wire Transfer sender MUST supply the
following information within the transmission:

 

Drawn on a U.S. bank account via FEDWIRE should be sent directly to the
following account:

 

Beneficiary Account:

Bank:

ABA#

Account Number:

Bank Address:

Payment Details:

[*]

[*]

[*]

[*]

[*]

[*]

[*]

 

Drawn on a foreign bank account should be sent directly to the following
account.  Payment must be sent in U.S. Dollars (USD) using the following
instructions:

 

Beneficiary Account:

Bank:

SWIFT Code:

Account Number:

Bank Address:

Payment Details (Line 70):

 

 

Detail of Charges (line 71a):

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

Charge Our Account

 

Checks

 

All checks should be made payable to “NIH Patent Licensing”

 

Checks drawn on a U.S. bank account and sent by US Postal Service should be sent
directly to the following address:

 

National Institutes of Health (NIH)

P.O. Box 979071

St. Louis, MO 63197-9000

 

 

A-432-2014CONFIDENTIAL -NIH

 

 

 

First Amendment of L-036-2012/0

[GlobeImmune, Inc].

July 7, 2014

Model 09-2006 (updated 8-2012)

Page 5 of 6

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Checks drawn on a U.S. bank account and sent by overnight or courier should be
sent to the following address:

 

US Bank

Government Lockbox SL-MO-C2GL

1005 Convention Plaza

St. Louis, MO 63101

Phone: 314-418-4087

 

Checks drawn on a foreign bank account should be sent directly to the following
address:

 

National Institutes of Health (NIH)

Office of Technology Transfer

Royalties Administration Unit

6011 Executive Boulevard

Suite 325, MSC 7660

Rockville, Maryland 20852

 

 

A-432-2014CONFIDENTIAL -NIH

 

 

 

First Amendment of L-036-2012/0

[GlobeImmune, Inc].

July 7, 2014

Model 09-2006 (updated 8-2012)

Page 6 of 6

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.